

114 S1400 RS: Veterans Small Business Enhancement Act of 2015
U.S. Senate
2015-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 222114th CONGRESS1st SessionS. 1400IN THE SENATE OF THE UNITED STATESMay 20, 2015Mr. Durbin (for himself and Mr. Vitter) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipSeptember 15, 2015Reported by Mr. Vitter, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Small Business Act to direct the task force of the Office of Veterans Business
			 Development to provide access to and manage the distribution of
			 excess or surplus property to veteran-owned small businesses.
	
 1.Short titleThis Act may be cited as the Veterans Small Business Enhancement Act of 2015. 2.Access to excess or surplus property for veteran-owned small businessesSection 32(c)(3)(B) of the Small Business Act (15 U.S.C. 657b(c)(3)(B)) is amended—
 (1)in clause (v), by striking ; and and inserting a semicolon; (2)in clause (vi), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new clause:  (vii)providing access to and managing the distribution of excess or surplus property owned by the United States to small business concerns owned and controlled by veterans, pursuant to a memorandum of understanding between the task force and the head of the applicable state agency (as defined in section 549 of title 40, United States Code)..
	
 1.Short titleThis Act may be cited as the Veterans Small Business Enhancement Act of 2015. 2.Access to surplus property for veteran-owned small businessesSection 32 of the Small Business Act (15 U.S.C. 657b) is amended by adding at the end the following:
			
 (g)Access to surplus property for veteran-owned small businessesThe Administrator, in coordination with the Administrator of General Services, shall provide access to and manage the distribution of surplus property, including foreign excess personal property returned to a State for handling as surplus property, owned by the United States to small business concerns owned and controlled by veterans pursuant to a memorandum of understanding between the Administrator and the head of the applicable state agency (as defined in section 549 of title 40, United States Code) for surplus properties..September 15, 2015Reported with an amendment